Citation Nr: 0201633	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 8, 1996, 
for the award of disability compensation benefits for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

By a decision entered in March 1998, the Board of Veterans' 
Appeals (Board) granted a claim of entitlement to service 
connection for PTSD.  The Board's decision was effectuated by 
an October 1998 RO rating action which awarded a 30 percent 
rating for PTSD, effective from April 8, 1996.  The veteran 
appealed to the Board, claiming entitlement to an earlier 
effective date for the award.  By a decision entered in 
July 2000, the Board denied the appeal.  Subsequently, in 
August 2000, the veteran filed a motion for reconsideration 
of the Board's July 2000 decision.  See 38 C.F.R. § 20.1000 
(2001).  The motion was denied in December 2000.  Thereafter, 
the veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, VA's 
General Counsel filed an unopposed motion to vacate the 
Board's July 2000 decision.  In May 2001, the Court granted 
the motion and remanded the case to the Board for re-
adjudication.


FINDINGS OF FACT

1.  By a decision entered on August 15, 1995, the RO denied 
service connection for PTSD.

2.  The veteran was notified of the RO's August 15, 1995, 
decision, and his appellate rights, by letter dated on August 
18, 1995.

3.  No notice of disagreement (NOD) was received at the RO 
during the one-year period following the mailing of the 
August 18, 1995, notification.

4.  On April 8, 1996, the veteran submitted additional 
evidence in support of his claim, and asked that the claim be 
reconsidered.

5.  By a decision entered in March 1998, the Board granted 
service connection for PTSD.


CONCLUSION OF LAW

An effective date earlier than April 8, 1996, for the award 
of disability compensation benefits for PTSD, is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 3.400, 20.200, 20.302, 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the award of 
disability compensation benefits for PTSD should be May 25, 
1994-the day the RO first received his original application 
for benefits.  He maintains that he continuously prosecuted 
his PTSD claim from that time to the time that the Board 
granted the claim in March 1998.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200 (2001).  The Court has held that the statute, 
38 U.S.C.A. § 7105, specifies five elements for a NOD, 
including that it must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ); (2) be filed in writing; (3) be filed with the AOJ; 
(4) be filed within one year after the date of mailing of 
notice of the AOJ decision; and (5) be filed by the claimant 
or the claimant's authorized representative.  Gallegos v. 
Gober, 14 Vet. App. 50, 54 (2000).  The Court has held that 
"[t]he only content requirement [of a NOD] is an expression 
of 'disagreement' with the decision of the RO."  Gallegos, 
14 Vet. App. at 54.  

Except in the case of simultaneously contested claims, to be 
considered timely, a NOD must be filed within one year from 
the date that the AOJ mails to the claimant notice of the 
determination in question.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. § 20.302(a) (2001).  If no NOD is filed 
within the prescribed period, the AOJ's determination shall 
become final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

A claim that has been the subject of a prior final decision 
can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  With exceptions not here applicable, if a claim of 
service connection is granted pursuant to an application to 
reopen, the effective date of the resulting award can be no 
earlier than the date of receipt of such application.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) 
(2001).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to April 
8, 1996, for the award of disability compensation benefits 
for PTSD is not warranted.  In the present case, the record 
shows that the RO denied the veteran's original claim of 
service connection for PTSD by a decision entered on August 
15, 1995.  The record further shows that he was notified of 
the RO's August 15, 1995, decision, and of his appellate 
rights, by letter dated on August 18, 1995.  The salient 
question to be addressed is whether a NOD was received by the 
RO during the one-year period following the mailing of the 
August 18, 1995, notification.  This is so because, as 
outlined above, if no NOD was received during that time 
frame, then the August 15, 1995, decision became final, and 
the effective date of any later award, granted pursuant to an 
application to reopen, could be no earlier than the date of 
receipt of such application.

In this regard, the Board notes that the RO received three 
written communications from the veteran and his 
representative during the one-year period following the 
mailing of the August 18, 1995, notification.  The first 
communication, dated in November 1995, consisted of a Request 
for and Consent to Release of Information from Claimant's 
Records, with a cover letter, requesting a copy of a report 
from the United States Army & Joint Services Environmental 
Support Group.  The second communication, dated in April 
1996, consisted of a Statement in Support of Claim from the 
veteran, with attachments.  The veteran requested that his 
claim be "reconsidered" on the basis of additional evidence 
submitted with the April 1996 correspondence.  He stated, "I 
do not wish this to be considered a [NOD] at this time."  
The third communication, dated in July 1996, consisted of a 
letter from the veteran's representative, stating as follows:

	The above[-]named [v]eteran was denied 
compensation by your letter . . . dated 
8/18/95.  Subsequently[,] the [v]eteran 
submitted a request for reconsideration and 
that request is presently under development 
by the [RO].  The [v]eteran indicated that he 
did not wish his re-opened claim to be 
considered as a [NOD].  This letter is to 
ensure that, should [the veteran's] claim 
again be denied, continuity has been 
established to protect benefits back to the 
date of his original claim when and if it is 
approved at some point in the future.

The Board finds that none of these three communications 
satisfies the legal requirements for a NOD.  The November 
1995 communication amounted to nothing more than a request 
for release of evidence, and the April 1996 communication by 
its own terms indicated that it was not to be considered a 
NOD.  While the July 1996 communication purported to preserve 
the "continuity" of the veteran's claim, it did not include 
an expression of disagreement with the August 1995 
determination.  In fact, it specifically referred to the 
veteran's April 1996 request that his claim be "re-opened" 
based on the receipt of additional evidence, which was not to 
be considered a NOD.  That the veteran did not want to 
express disagreement is not illogical given the thrust of his 
comments in the April 1996 communication itself-namely that 
the newly submitted evidence would support his claim in a way 
not previously demonstrated in August 1995, and thereby 
change the outcome in his case.  In short, no disagreement 
was expressed with the August 1995 decision.  

The Court, in Gallegos, addressed the question of whether the 
provisions of 38 C.F.R. § 20.201 were consistent with the 
statute governing the initiation of appeals to the Board.  
(Section 20.201 required that a NOD be in terms which could 
be reasonably construed as expressing both disagreement and a 
desire for appellate review.)  The Court held that § 20.201 
could not be read as imposing any formal requirement beyond 
the 5 elements of a NOD as set forth by the statute.  See 
discussion, supra.  The Court's holding did not extend to the 
question of what language might be considered sufficient to 
constitute an expression of disagreement because the Board in 
Gallegos had already found that that element of a NOD had 
been met.  This latter question-whether the language used by 
the claimant or his representative constituted an expression 
of disagreement-is the issue now before the Board.  For the 
reasons set forth above, the Board finds that no expression 
of disagreement with the August 1995 decision was made as 
required by statute.  

Inasmuch as no NOD was received by the RO during the one-year 
period following the mailing of the August 18, 1995, 
notification, the RO's August 15, 1995, decision is final.  
Consequently, as noted above, the effective date of the later 
grant of disability compensation benefits for PTSD can be no 
earlier than the date of receipt of the veteran's subsequent 
application to reopen.  Here, the veteran's April 1996 
communication can, as noted by his representative, be viewed 
as a claim to reopen.  This document was received on April 8, 
1996.  Accordingly, the effective date of the award of 
disability compensation benefits for PTSD can be no earlier 
than the claim to reopen-April 8, 1996.  The appeal is 
therefore denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the law 
have been satisfied.  The veteran and his representative were 
notified in the December 1998 SOC of the provisions affecting 
the establishment of effective dates.  These provisions 
address the key issue in this case, which is the appropriate 
effective date for the grant of service connection.  It bears 
emphasis that the new law was expressly intended to overturn 
a decision of the Court that dealt with original service 
connection claims (Morton), not to alter the effective date 
rules contained in title 38 of the United States Code and 
title 38 of the Code of Federal Regulations.  There is no 
indication in the record that there is evidence that could be 
secured that would alter in the least the record upon which 
this appeal turns.  This is so because the effective date 
issue turns on the record as it was constituted during the 
time period in question, not upon newly prepared evidence as 
might typically be sought in a claim for a higher rating.  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

Entitlement to an effective date earlier than April 8, 1996, 
for the award of disability compensation benefits for PTSD is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

